Title: To Benjamin Franklin from ——— Leschevin Randell, 17 December 1778
From: Randell, —— Leschevin
To: Franklin, Benjamin


Monsieur
jeudy midy 17 Xbre. [1778]
Mr. Lerey a dit a mr. sage, que vous aviez compter venir le 1er. jour, que vos affaires vous en ayant empêcher, vous viendrier un autre, comme il y aura demain vendredy des éxperiences qui pouront vous faire plaisir, vener je vous en prie, mr. gridly votre compatriote est actuellement a voir ses éssays, et viendra demain au cours, sil avoit juger pouvoir vous joindre, il auroit éter a passy vous en prier, son desir ladessus est le notre a tous, et celuy de mr. sage, qui me charge de vous lemander vous connoiser son attachement sincere, et sa tres grande vénération pour vos vertus, que tout le monde connoit. Je vous dirai de plus, qu’il n’y a rien a perdre, vous aimer les jolies femmes, il y en a 3 aumoins, qui méritent la peine d’etre embrassée, et vous en serer contens. Mais nous le serons bien de vous voir. Tacher je vous supplie si cela vous est possible d’etre un instant avant 11 heures pourer vous amener le pere chaumont, o que non il ne nous aime plus. Pour son fils c’est un garçon sage, qui aime a s’instruire. Recever les assurances d’attachement de toute La maison, mr. Randell a la tete, et permetter nous de dire bien des choses a mr. votre fils, j’ay lhonneur destre avec La plus haute consideration, et La venération que toute notre nation vous doit votre tres humble et tres obeissante servant
Léschevin Randell
 
Addressed: a Monsieur / Monsieur Le docteur / franklin en sa maison / a passy
Notation: L’Eschevin Randell sept Xbre.
